Citation Nr: 1628384	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for meningioma, to include as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDING OF FACT

There remains no allegation of error of fact or law concerning the claim of service connection for meningioma, as the full benefits on appeal have been granted by VA. 


CONCLUSION OF LAW

The appeal of entitlement to service connection for meningioma is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue of entitlement to service connection for meningioma was previously before the Board in March 2015, whereupon the Board remanded the issue for further development, to include obtaining additional treatment records and affording the Veteran a new VA medical examination to provide an opinion as to the etiology of his meningioma.  After a VA medical examination in October 2015, VA granted the Veteran's claim of service connection for meningioma in a March 2016 rating decision.  Despite granting the full benefits on appeal, however, the RO certified the appeal back to the Board for its adjudication. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  The Veteran's claim on appeal is entitlement to service connection for meningioma, which was granted by the RO in the March 2016 rating decision.  That decision represents a full grant of the benefits on appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the appeal as to the issue of entitlement to service connection for meningioma is dismissed. 


ORDER

The appeal of the issue of entitlement to service connection for meningioma is dismissed. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


